DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsurahira U.S. Patent Publication No. 2014/0078101 (hereinafter Katsurahira) in view of Kremin et al. U.S. Patent Publication No. 2016/0188105 (hereinafter Kremin) and further in view of Ribeiro et al. U.S. Patent Publication No. 2014/0022185 (hereinafter Ribeiro).
Consider claim 1, Katsurahira teaches a method of reducing the baseline signal ([0043], noise is cancelled out) on a touch sensitive device having first conductors spaced apart from one another (Figure 3, conductors connected to – and +), and second conductors spaced apart from one another (Figure 3, other conductors which are not connected to – and +. [0075] refers to electrode selection. [0100], operation is performed for all of the electrodes), the first conductors and the second conductors being oriented such that a touch event proximate to the touch sensitive device will cause a change in coupling therebetween (Figure 3, coupling conductors and touch event (see finger and stylus)), the method comprising: transmitting a plurality of signals forming a differential signal group on each of a plurality of the first conductors during a frame (Figure 3, see – and + connected to touch panel 12), respectively, at least one of the plurality of first conductors being spaced apart from at least one other of the plurality of first conductors Figure 3, see conductors separated by other conductors) thereby reducing cross-talk interference ([0086], noise component (cross-talk interference) is cancelled out and hardly appears in the output of the differential amplifier circuit 21. Suppose that the two X-electrodes selected by the X-selecting circuit 13 at this time are selected so as to be separated from each other at an interval of a certain number of lines, and the interval is desirably a distance somewhat longer than a maximum diameter of a contact surface of a finger. In addition, figure 3 shows that a + and – is transmitted and thus reducing cross-talk noise which is similar to Applicant’s publication [0359] and figures 43-44, “These differential row signals, which form a differential row group, will be additively combined in the columns, due to the cross-talk, and, because they are opposites, they will add up to a lower level of unintentional signal being present on each column.” Furthermore, the minimum distance is longer than a finger as suggested in [0086] which is similar to Applicant’s claim 7), and transmitting another plurality of signals forming another differential signal group on each of another plurality of the first conductors during the frame (when other conductors are selected by 14, where [0075] refers to selection of electrodes. [0075] refers to electrode selection. [0100], operation is performed for all of the electrodes. Thus, the operation should be performed during a frame), respectively, at least one of the another plurality of first conductors being spaced apart from at least one other of the another plurality of first conductors by at least one conductor (e.g. when Y2 and Y4 are selected. [0085], separated from each other at an interval of a certain number of lines), wherein each of the signals in the plurality of signals forming the differential signal group are orthogonal to each of the signals in the another plurality of signals forming another differential signal group (- and + selection (see also figure 6 for out-phase sine waves)).
Katsurahira does not appear to specifically disclose frequency orthogonal
However, in a related field of endeavor, Kremin teaches a multi-phase scanning (abstract and title) and further teaches frequency orthogonal ([0030], different frequency and second transmitter electrode. Applicant’s disclosure states on [0051], the signals are designed to be “orthogonal”, i.e. separable and distinguishable from each other. Applicant’s disclosure states on [0055], different signals are orthogonal. Thus, “different frequency” is considered separable and distinguishable).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide different frequencies as taught by Kremin in order to improve signal-to-noise ratio as suggested by Kremin in [0030-0031].
Katsurahira and Kremin do not appear to specifically disclose operation during a frame. 
However, in a related field of endeavor, Ribeiro teaches multiple phase transmit (TX) scanning of the in-cell touch panel (abstract) and further teaches operation during a frame in [0077]. 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to operate during a frame as taught by Ribeiro in order to start/reset TX pattern sequence once per frame as taught by Ribeiro in [0077].

Consider claim 3, Katsurahira, Kremin and Ribeiro teach all the limitations of claim 1. In addition, Katsurahira teaches  at least two of the plurality of signals forming the differential signals group are 180 degrees out of phase with respect to each other (Figure 6 and [0042]).

Consider claim 4, Katsurahira, Kremin and Ribeiro teach all the limitations of claim 1. 
Katsurahira does not appear to specifically disclose each at least two of the plurality of signals are frequency orthogonal with respect to each other.
However, in a related field of endeavor, Kremin teaches a multi-phase scanning (abstract and title) and further teaches each at least two of the plurality of signals are frequency orthogonal with respect to each other ([0030], different frequency and second transmitter electrode).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide different frequencies as taught by Kremin in order to improve signal-to-noise ratio as suggested by Kremin in [0030-0031].

Consider claim 5, Katsurahira, Kremin and Ribeiro teach all the limitations of claim 1. 
Katsurahira does not appear to specifically disclose at least three of the plurality of signals are orthogonal with respect to each other.
However, Kremin teaches at least three of the plurality of signals are orthogonal with respect to each other ([0080], third drive signal, different phase and different frequency).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide different frequencies or phases as taught by Kremin in order to improve signal-to-noise ratio as suggested by Kremin in [0030-0031].


Consider claim 6, Katsurahira, Kremin and Ribeiro teach all the limitations of claim 1. In addition, Katsurahira teaches at least two of the plurality of first conductors are spaced apart by a minimum physical spacing that maintains a minimum physical distance between the at least two of the plurality of first conductors ([0085], the interval (physical spacing) is desirably a distance somewhat longer than a maximum diameter of a contact surface of a finger. [0075] refers to selection of electrodes, where separation of Y1 and Y2 is considered a minimum physical spacing).

Consider claim 7, Katsurahira, Kremin and Ribeiro teach all the limitations of claim 6. In addition, Katsurahira teaches the minimum physical spacing is larger than a linear measure of an object affecting a touch event [0085].

Consider claim 8, Katsurahira, Kremin and Ribeiro teach all the limitations of claim 6. In addition, Katsurahira teaches the differential signals group has a maximum physical spacing for maintaining maximum physical distance between at least two of the plurality of first conductors ([0085], the interval (physical spacing), where Y1 an Yn is considered a maximum physical spacing).

Consider claim 9, Katsurahira, Kremin and Ribeiro teach all the limitations of claim 1. In addition, Katsurahira teaches the differential signals group is one of a plurality of differential signals groups and each of the plurality of differential signals groups are remapped between a first frame and a second frame ([0085] refers to selection of electrodes and thus when selection is different from a previous selection then the groups are remapped).

Consider claim 10, Katsurahira teaches a touch sensitive device, comprising: first conductors spaced apart from one another (Figure 3, first conductor located on top region of touch panel. [0075] refers to electrode selection) second conductors spaced apart from one another (Figure 3, second conductor located on bottom region of touch panel), the first conductors and the second conductors being oriented such that a touch event proximate to the touch sensitive device will cause a change in coupling therebetween (Figure 3, coupling conductors and touch event (see finger and stylus). Figure 3, transmitter 14-17); a transmitter adapted to transmit a plurality of signals forming a differential signal group on each of a plurality of the first conductors during a first frame (Figure 3, see – and + connected to touch panel 12), respectively, at least one of the plurality of first conductors being spaced apart from at least one other of the plurality of first conductors (see separation between conductors connected to – and +. [0043], noise is cancelled out) thereby reducing cross-talk interference ([0086], noise component (cross-talk interference) is cancelled out and hardly appears in the output of the differential amplifier circuit 21. Suppose that the two X-electrodes selected by the X-selecting circuit 13 at this time are selected so as to be separated from each other at an interval of a certain number of lines, and the interval is desirably a distance somewhat longer than a maximum diameter of a contact surface of a finger. In addition, figure 3 shows that a + and – is transmitted and thus reducing cross-talk noise which is similar to Applicant’s publication [0359] and figures 43-44, “These differential row signals, which form a differential row group, will be additively combined in the columns, due to the cross-talk, and, because they are opposites, they will add up to a lower level of unintentional signal being present on each column.” Furthermore, the minimum distance is longer than a finger as suggested in [0086] which is similar to Applicant’s claim 7); and wherein the transmitter is adapted to transmit another plurality of signals forming another differential signal group on each of another plurality of the first conductors during the first frame (when other conductors are selected by 14, where [0075] refers to selection of electrodes. [0075] refers to electrode selection. [0100], operation is performed for all of the electrodes. Thus, the operation should be performed during a frame), respectively, at least one of the another plurality of first conductors being spaced apart from at least one other of the another plurality of first conductors by at least one conductor (e.g. when Y2 and Y4 are selected. [0085], separated from each other at an interval of a certain number of lines), wherein each of the signals in the plurality of signals forming the differential signal group are orthogonal to each of the signals in the another plurality of signals forming another differential signal group (- and + selection (see also figure 6 for out-phase sine waves)).
Katsurahira does not appear to specifically disclose frequency orthogonal
However, in a related field of endeavor, Kremin teaches a multi-phase scanning (abstract and title) and further teaches frequency orthogonal ([0030], different frequency and second transmitter electrode. Applicant’s disclosure states on [0051], the signals are designed to be “orthogonal”, i.e. separable and distinguishable from each other. Applicant’s disclosure states on [0055], different signals are orthogonal. Thus, “different frequency” is considered separable and distinguishable.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide different frequencies as taught by Kremin in order to improve signal-to-noise ratio as suggested by Kremin in [0030-0031].
Katsurahira does not appear to specifically disclose operation during a frame. However, in a related field of endeavor, Ribeiro teaches multiple phase transmit (TX) scanning of the in-cell touch panel (abstract) and further teaches operation during a frame in [0077]. 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to operate during a frame as taught by Ribeiro in order to start/reset TX pattern sequence once per frame as taught by Ribeiro in [0077].

Consider claim 12, it includes the limitations of claim 3 and thus rejected by the same reasoning.

Consider claim 13, it includes the limitations of claim 4 and thus rejected by the same reasoning.

Consider claim 14, it includes the limitations of claim 5 and thus rejected by the same reasoning.

Consider claim 15, it includes the limitations of claim 6 and thus rejected by the same reasoning.

Consider claim 16, it includes the limitations of claim 7 and thus rejected by the same reasoning.

Consider claim 17, it includes the limitations of claim 8 and thus rejected by the same reasoning.

Consider claim 18, it includes the limitations of claim 9 and thus rejected by the same reasoning.

Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive. 
On page 6, Applicant argues that “Katsurahira does not disclose having signals that are frequency orthogonal with respect to each other”. 
	Kremin suggest frequency orthogonal in [0030] as mentioned above in the rejection.

	On pages 6-7, Applicant argues that “Katsurahira does not contemplate nor does it reduce cross-talk interference”. 
	Katsurahira teaches in [0086], noise component (cross-talk interference) is cancelled out and hardly appears in the output of the differential amplifier circuit 21. Suppose that the two X-electrodes selected by the X-selecting circuit 13 at this time are selected so as to be separated from each other at an interval of a certain number of lines, and the interval is desirably a distance somewhat longer than a maximum diameter of a contact surface of a finger. In addition, figure 3 shows that a + and – is transmitted and thus reducing cross-talk noise which is similar to Applicant’s publication [0359] and figures 43-44, “These differential row signals, which form a differential row group, will be additively combined in the columns, due to the cross-talk, and, because they are opposites, they will add up to a lower level of unintentional signal being present on each column.” Furthermore, the minimum distance is longer than a finger which is similar to Applicant’s claim 7. Consequently, these arguments have been considered but it is not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. U.S. Patent Publication No. 2016/0349888 teaches separating adjacent touch sensing electrodes, to prevent signal interference to each other in [0027].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621